DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 10, 11, 14, 16, and 20-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spencer (US 2019/0016383).
Regarding claim 1, Spencer discloses a blind spot detection device for a vehicle, comprising:
	a steering wheel 102 comprising a configuration area (110, 112, 114, 116), wherein the configuration area comprises a fixed point (the central circle in the steering wheel 102 in figures 6A, 6B-6F), and the fixed point is represented as a virtual location of the vehicle (figures 6A-6F);
	a lighting device 140, 150, 152, comprising a luminous light strip 152, 140, and a dimming driver 150, wherein the luminous light strip is assembled on the steering wheel 
	a blind spot detector 304, 306, disposed on the vehicle and detecting whether at least one object is approaching around the vehicle (p. 17, 18); and 
a controller 160 coupled to the dimming driver 150 and the blind spot detector 304, 306 (figure 1, p. 11), 
wherein the controller obtains a detection result of whether the at least one object is approaching from the blind spot detector, and controls the lamp signals of the luminous light strip through the dimming driver to present a relative position between the vehicle and the at least one object and a degree of proximity between the vehicle and the at least one object according to the lamp signals of the luminous light strip (p. 17, 18).
Regarding claim 10, Spencer discloses a steering wheel device comprising:
	a steering wheel 102 comprising a configuration area (110, 112, 114, 116), wherein the configuration area comprises a fixed point (the central circle in the steering wheel 102 in figures 6A, 6B-6F), and the fixed point is represented as a virtual location of a vehicle of the steering wheel device (figures 6A-6F);
	a lighting device 140, 150, 152, comprising a luminous light strip 140, 152, and a dimming driver 150, wherein the luminous light strip is assembled on the configuration 
	a controller 160 coupled to the dimming driver 150 (p. 11, figure 1),
	wherein the controller 160 controls the lamp signals of the luminous light strip through the dimming driver to present a relative position between the vehicle and at least one object and a degree of proximity between the vehicle and the at least one object according to the lamp signals of the luminous light strip (p. 17, 18).

Regarding claims 2 and 14, Spencer discloses a rotation sensor 188 disposed on the steering wheel and electrically coupled to the controller (figure 1, p. 16), 
wherein the rotation sensor senses a rotation of the steering wheel to generate a rotation detection result, and provides the rotation detection result to the controller (p. 16), and 
the controller obtains the rotation detection result from the rotation sensor, and adjusts a presentation position of the lamp signals of the luminous light strip according to the rotation detection result, so that a configuration direction of the at least one object relative to the vehicle corresponds to the presentation position of the lamp signals of the luminous light strip (p. 20, figures 6D, 6E). 
Regarding claims 4 and 16, Spencer discloses wherein the controller 160 presents the relative position between the vehicle and the at least one object by lighting at least one presentation position of the lamp signals of the luminous light strip (figures 6A, 6B), and the at least one presentation position of the lamp signals of the luminous light strip is respectively represented as a position of the at least one object relative to the vehicle (p. 17, 18).
Regarding claim 11, Spencer discloses wherein the vehicle comprises: a blind spot detector 304, 306, disposed on the vehicle, detecting whether the at least one object is around the vehicle approaching, and providing a detection result (p. 17, 18), wherein the controller 160 determines whether the at least one object is approaching around the vehicle according to the detection result provided by the blind spot detector (p. 17, 18).
Regarding claim 20, Spencer discloses wherein the controller adjusts one of or a combination of a color, a flashing frequency, and a luminous brightness of the lamp signals of the luminous light strip to serve as the warning message, so as to present the degree of proximity between the vehicle and the at least one object, the acceleration magnitude or the degree of urgency of the at least one object relative to the vehicle (p. 18). 
Regarding claim 21, Spencer discloses a method for blind spot detection of a vehicle, comprising: 

obtaining a detection result of whether the at least one object is approaching, and controlling lamp signals of the luminous light strip through a dimming driver 150 of the lighting device, so as to present a relative position between the vehicle and the at least one object and a degree of proximity between the vehicle and the at least one object according to the lamp signals of the luminous light strip (p. 17, 18).
Regarding claim 22, Spencer discloses sensing 188 a rotation of the steering wheel to generate a rotation detection result (p 16, figure 1); and adjusting a presentation position of the lamp signals of the luminous light strip according to the rotation detection result, so that a configuration direction of the at least one object relative to the vehicle corresponds to the presentation position of the lamp signals of the luminous light strip (p. 20, figures 6D, 6E).
Regarding claim 23, Spencer discloses wherein the step of presenting the relative position between the vehicle and the at least one object and the degree of proximity 
Regarding claim 24, Spencer discloses wherein the step of presenting the relative position between the vehicle and the at least one object and the degree of proximity between the vehicle and the at least one object according to the lamp signals of the luminous light strip comprises: adjusting one of or a combination of a color, a flashing frequency, and a luminous brightness of the lamp signals of the luminous light strip to present the degree of proximity between the vehicle and the at least one object (p. 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Kulas (US 2008/0061954).
Regarding claims 3 and 15, Spencer discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the rotation sensor being one of or a combination of a three-axis gyroscope, a spirit level, a gravity sensor, and a steering wheel gear rotation sensor. Kulas teaches the use of a rotation sensor being one of or a combination of a three-axis gyroscope, a spirit level, a gravity sensor, and a steering wheel gear rotation sensor (p. 29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rotation sensor being one of or a combination of a three-axis gyroscope, a spirit level, a gravity sensor, and a steering wheel gear rotation sensor to the detection device of Spencer as taught by Kulas for the purpose of effectively sensing the rotation of the steering wheel. 

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Ohki (US 2019/0351860).
Regarding claims 5 and 17, Spencer discloses all the claimed subject matter as set forth above in the rejection of claim 1, and further discloses the fixed point of the configuration area being a center point of the configuration area (figures 6A-6F),
but does not disclose the configuration area being located on a cover of an airbag disposed on the steering wheel. Ohki teaches the use of a configuration area being located on a cover 18 of an airbag 12 disposed on a steering wheel 10 (p. 33). It would .

Claims 6, 7, 18, 19, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Newman (US 2019/0315345).
Regarding claims 6, 18, and 25, Spencer discloses all the claimed subject matter as set forth above in the rejection of claim 1, and further discloses a sensor 312 disposed on the vehicle and electrically coupled to the controller (figure 1, p. 19), the controller obtaining information from the sensor to determine a distance between the at least one object and the vehicle, analyzing a degree of urgency of the at least one object relative to the vehicle according to the distance, and provides a warning message or performs a control operation according to the degree of urgency (p. 18), but does not disclose the sensor sensing an acceleration magnitude and an acceleration direction of the at least one object, and the controller obtaining the acceleration magnitude and the acceleration direction from the sensor to determine a distance between the at least one object and the vehicle. Newman teaches the use of a sensor sensing an acceleration magnitude (p. 60, 95, claim 2) and an acceleration direction (p. 9, p. 130) of at least one object, and a controller obtaining the acceleration magnitude and the acceleration 
Regarding claims 7, 19, and 26, Spencer discloses wherein the controller adjusts one of or a combination of a color, a flashing frequency, and a luminous brightness of the lamp signals of the luminous light strip to serve as the warning message, so as to present the degree of proximity between the vehicle and the at least one object, the acceleration magnitude or the degree of urgency of the at least one object relative to the vehicle (p. 18). 

Claims 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Kim (US 2020/0062277).
Regarding claims 8, 9, 12, and 13, Spencer discloses all the claimed subject matter as set forth above in the rejection of claim 1, and further discloses the controller determining whether the at least one object is approaching around the vehicle according to the detection result provided by the blind spot detector 304, 306, and the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lisseman, Ali, Bertollini, and Bosch disclose vehicle illumination systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


							/ANH V LA/                                                                                   Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
February 12, 2022